Citation Nr: 1001528	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-24 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the right hand (right hand disability) on a secondary 
basis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1959 to March 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction over this claim is now 
with the RO in Portland, Oregon.


FINDING OF FACT

A right hand disability was not caused or aggravated by the 
Veteran's service-connected right shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a right hand 
disability as secondary to the service-connected right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

In a separation report of medical examination from March 
1963, the Veteran had normal clinical evaluations of his 
upper extremities and musculoskeletal system.  No other 
service treatment records indicated complaints of or 
treatment for peripheral neuropathy of the right hand, nor 
was there any diagnosis of peripheral neuropathy or any other 
hand disability in service.

The Veteran was afforded a VA examination of his peripheral 
nerves in March 2008.  The examiner noted that the Veteran's 
pain radiated from his shoulder down toward his index finger 
and occasionally, down toward his pinky finger.  The Veteran 
underwent a hemiarthroplasty in November 2007.  Since that 
surgery, the Veteran reported that he had pain shooting down 
his arm.

Upon electromyography (EMG), peripheral neuropathy, ulnar 
neuritis was confirmed with hemiarthroplasty on the right 
shoulder.  The EMG was also positive for ulnar nerve 
compression and a magnetic resonance imaging (MRI) was 
consistent with degenerative changes.  The examiner stated 
that the neuropathy was not likely consistent with post 
surgical compression on a nerve from the hemiarthroplasty.  
The Veteran's cervical degenerative changes, which were 
confirmed by the MRI, have been linked to the cause of the 
peripheral neuropathy.  In short, the examiner opined that 
the "cervical degenerative changes confirmed on MRI are not 
related to the shoulder."  Simply stated, the Veteran is not 
service-connected for any cervical disability and he is not 
entitled to service connection for peripheral neuropathy of 
his right hand on a secondary basis.  

It is important for the Veteran to understand that in order 
to be service-connected for the peripheral neuropathy of his 
right hand, he must first be service-connected for his 
cervical degenerative changes.

The March 2008 opinion weighs heavily against the Veteran's 
claim for service connection as secondary to his service-
connected right shoulder disability.

Though the March 2008 examiner does not directly address the 
issue of aggravation, he encompasses aggravation by use of 
the language, "not related to," providing evidence against 
such a finding.  The post-service treatment records would 
also provide evidence against this finding, failing to 
indicate any connection between the two problems, outweighing 
the Veteran's contentions that such a connection exists. 

Hence, the preponderance of the evidence of record is against 
a grant of service connection on a secondary basis for a 
right hand disability, and his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2006.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the issue of whether the VA 
examination was, as the Veteran indicates, "inadequate".  
However, a review of the VA examination fails to indicate 
that the examination, which provides evidence against this 
claim, was anything other than adequate.  The report is 
detailed and provides reasons for the findings based on test 
results.  The records the Veteran requested the RO to obtain 
do not support or refute the Veteran's claim.

Further, it appears that the Veteran's statement on his 
August 2009 substantive appeal is simply a repeating of his 
statement of his notice of disagreement dated February 2007 
(the statements are nearly identical in every manner).  His 
statement of August 2009 does not appear to consider the VA 
examination of March 2008, which appears to have been 
obtained by the RO in response to the notice of disagreement 
dated February 2007 (it is very unclear if the Veteran is 
actually disputing the findings of the most recent VA 
examination). 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


